                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


LOURDES FERNANDEZ ABADIA,

      Plaintiff,

v.                                                           Case No. 8:19-cv-2106-CPT

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.
_________________________________/



                                       ORDER

      Before the Court is the Plaintiff’s Petition for Attorney’s Fees pursuant to the Equal

Access to Justice Act (EAJA or the Act). (Doc. 30). For the reasons discussed below,

the Plaintiff’s motion is granted.

                                            I.

      The Plaintiff initiated this action in August 2019, seeking judicial review of the

Commissioner’s decision denying her application for Disability Insurance Benefits.

(Doc. 1). In March 2021, the Court reversed the Commissioner’s decision and

remanded the case for further proceedings. (Doc. 28). The Clerk of Court entered

Judgment for the Plaintiff that same day. (Doc. 29). The instant motion for attorney’s
fees, filed on June 28, 2021, and unopposed by the Commissioner, followed. (Doc.

30).

                                          II.

       Before addressing the substance of the Plaintiff’s motion, the Court must

dispose of a threshold procedural issue stemming from the recent revisions to the local

rules. Effective February 1, 2021, Local Rule 7.01 now creates a bifurcated process

for parties seeking the Court’s approval of post-judgment attorney’s fees and related

non-taxable expenses. M.D. Fla. R. 7.01. Under this provision, a party claiming

attorney’s fees or expenses must first timely move the Court for a determination of the

party’s entitlement to such compensation. M.D. Fla. R. 7.01(b). If the Court grants

that motion, the fee applicant must—within forty-five days of the Court’s order—file

a supplemental motion that complies with the following requirements:

       (1) describes the meet-and-confer effort but preserves any confidential
       settlement communication;
       (2) specifies the resolved and unresolved issues;
       (3) includes a memorandum of law on any disputed issue;
       (4) includes for any disputed rate or hour:
              (A) the timekeeper’s identity, experience, and qualification;
              (B) specifies the resolved and unresolved issues;
              (C) includes a memorandum of law on any disputed issue;
              (D) the timekeeper’s requested rate;
              (E) lead counsel’s verification that counsel charges the rate
              requested, has reviewed each task, and has removed each charge
              for a task that is excessive, duplicative, clerical, or otherwise
              unreasonable;
              (F) evidence showing the reasonableness of the rates based on the
              prevailing market rate in the division in which the action is filed
                                             2
             for similar services by a lawyer of comparable skill, experience,
             and reputation; and
      (5) includes for a disputed non-taxable expense:
             (A) a receipt for, or other evidence of, the expense and
             (B) lead counsel’s verification that counsel incurred the expense.

M.D. Fla. R. 7.01(c) (emphasis added).

      The above emphasized language suggests that, while Local Rule 7.01 mandates

two separate motions be submitted before the Court can award attorney’s fees and

expenses, the second motion may be deemed unnecessary if the requested amount is

not contested. Id. Indeed, a number of courts analyzing fee petitions under the

Southern District of Florida’s analogous local rule—i.e., S.D. Fla. R. 7.3—have

dispensed with the bifurcated procedure where, as with the instant motion, a party’s

fee application is unopposed. See, e.g., Cruzado v. Saul, 2021 WL 356157 (S.D. Fla.

Jan. 14, 2021), report and recommendation adopted, Cruzado-Rodrigues v. Saul, 2021 WL

354186 (S.D. Fla. Feb. 2, 2021); Forbes v. Berryhill, 2021 WL 256364 (S.D. Fla. Jan.

26, 2021); Lloyd v. James E. Albertelli, P.A., 2020 WL 7295767 (S.D. Fla. Dec. 10, 2020).

      In light of this case law and given the circumstances presented, the Court will

invoke its authority under Local Rule 1.01(b)—which permits the Court to suspend

application of a local rule—and decline to enforce Local Rule 7.01’s bifurcation

requirement here. M.D. Fla. R. 1.01(b); see also Tobinick v. Novella, 884 F.3d 1110,

1120 (11th Cir. 2018) (finding that a district court did not abuse its discretion in




                                           3
allowing a party to submit “an omnibus motion for fees without adhering to some of

the procedural requirements under [the Southern District of Florida’s] local rules”).

      With this threshold procedural matter resolved, the Court turns to the merits of

the Plaintiff’s fee motion. The EAJA authorizes a court to grant attorney’s fees and

costs to any party prevailing in litigation against the United States (including

proceedings for judicial review of agency action), unless the court determines that the

government’s position was “substantially justified” or that special circumstances exist

that make such an award unjust. 28 U.S.C. § 2412(d). To warrant an authorization

of attorney’s fees and costs under the Act, three conditions must be met: (1) the party

must file a fee application within thirty days of the final judgment; (2) the party must

qualify as the prevailing party and her net worth must not have exceeded $2,000,000

at the time she filed the case; and (3) the government’s position must not have been

substantially justified and there must be no other special circumstances that would

render such an award unjust. Id.; Patton v. Berryhill, 2017 WL 6520474, at *1 (M.D.

Fla. Dec. 18, 2017) (citing Myers v. Sullivan, 916 F.2d 659, 666–67 (11th Cir. 1990)).

      Each of these conditions has been satisfied here, as the Commissioner

effectively acknowledges by his lack of opposition. Thus, a grant of attorney’s fees

under the Act is appropriate in this action.

      To determine the amount of fees to be authorized, courts look to subsection

2412(d)(2)(A), which provides, in relevant part:


                                           4
      The amount of fees [to be] awarded [to the prevailing party in any civil
      action brought against any agency or any official of the United States]
      shall be based upon [the] prevailing market rates for the kind and quality
      of the services furnished, except that . . . attorney[’s] fees shall not be
      awarded in excess of $125 per hour unless the court determines that an
      increase in the cost of living or a special factor, such as the limited
      availability of qualified attorneys for the proceedings involved, justifies a
      higher fee.

28 U.S.C. § 2412(d)(2)(A).

      As this statutory language indicates, the determination of the proper hourly fee

rate involves a two-part analysis. First, the Court must assess the market rate for

similar services provided by attorneys of comparable skill, experience, and reputation.

Meyer v. Sullivan, 958 F.2d 1029, 1033 (11th Cir. 1992) (quoting Norman v. Housing

Auth. of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988)). Second, if the prevailing

market rate exceeds $125 per hour, the Court must decide whether to adjust the hourly

rate for an increase in the cost of living or some special factor. Id. at 1033–34.

      The market rate during the relevant period for the type of work at issue in this

action is not subject to precise calculation.      In the Court’s experience, counsel

submitting EAJA fee applications for services performed during and after 2019

typically have sought hourly rates ranging from $175 to more than $200. As a result,

the hourly rate charged by competent attorneys in this market has, for some time,

exceeded the statutory cap of $125. The Court is not alone in this observation. See,

e.g., Beacham ex rel. Beacham v. Comm’r of Soc. Sec., 2020 WL 8083591, at *1 (M.D. Fla.

Nov. 19, 2020), report and recommendation adopted, 2021 WL 82845 (M.D. Fla. Jan. 11,
                                           5
2021); Langer ex rel. Langer v. Comm’r of Soc. Sec., 2020 WL 7210026, at *4 (M.D. Fla.

Nov. 20, 2020), report and recommendation adopted, 2020 WL 7138571 (M.D. Fla. Dec.

7, 2020); Cruz-Fernandez v. Comm’r of Soc. Sec., 2020 WL 6585598 (M.D. Fla. Nov. 10,

2020). Accordingly, the Court finds it appropriate to deviate upwardly from the

EAJA’s base fee rate to account for increases in the cost of living.

       Courts in this district and elsewhere routinely calculate cost of living

adjustments under the Act by using the Bureau of Labor Statistics’ Consumer Price

Index (CPI). See, e.g., Wilborn v. Comm’r of Soc. Sec., 2013 WL 1760259, at *1 (M.D.

Fla. Apr. 24, 2013); Rodgers v. Astrue, 657 F. Supp. 2d 1275, 1277 (M.D. Fla. 2009);

Morrison v. Astrue, 2010 WL 547775, at *2 (S.D. Fla. Feb. 12, 2010); see also Sprinkle v.

Colvin, 777 F.3d 421, 428 (7th Cir. 2015) (collecting various circuit opinions using the

CPI to determine hourly rate adjustments).1 Given this case authority, the Court finds

it reasonable to use the CPI as a guide for determining cost of living increases under

the EAJA.          See U.S. DEP’T OF LABOR, BUREAU OF LABOR STATISTICS,

https://data.bls.gov/cgi-bin/surveymost?bls (last visited July 1, 2021).

       Here, the Plaintiff seeks $4,917.19 in fees based upon a total of 24.1 hours

expended on this action from 2019 to 2021 by her lawyer, Dax J. Lonetto, Sr. (Doc.

30 at 3, 21–22). The sought-after fees are predicated upon an hourly rate for Mr.



1
 For a discussion of the CPI data employed by many courts in this Circuit, as well as an explanation
of the cost of living adjustment calculation, see Sensat v. Berryhill, 2018 WL 5257143, at *6 n.12 (S.D.
Fla. Oct. 22, 2018).
                                                   6
Lonetto of $201.99 in 2019; $203.94 in 2020; and $208.74 in 2021. Id. at 3. In support

of this request, the Plaintiff submits, inter alia, a copy of her fee agreement with Mr.

Lonetto, an itemized schedule of the time Mr. Lonetto spent on the case during the

above time frame, and an affidavit executed by Mr. Lonetto, in which he attests to the

reasonableness of his fee amount based on his familiarity with the hourly rates charged

in non-contingent fee actions in the Tampa Bay legal community. (Id. at 6–8, 15–17,

19, 21–22).

      Upon due consideration of the matter, the Court finds that the total number of

hours and the hourly rate claimed by counsel are reasonable and warranted. As a

result, the Plaintiff is entitled to $4,917.19 in fees based upon a total of 24.1 hours

devoted to this case.

                                             III.

      In light of the above, it is hereby ORDERED:

      1.      The Plaintiff’s Petition for Attorney’s Fees (Doc. 30) is granted.

      2.      The Plaintiff is awarded fees in the amount of $4,917.19.

      3.      In accordance with Astrue v. Ratliff, 560 U.S. 586, 598 (2010), the

Commissioner’s remittance of this amount shall be made payable to the Plaintiff. If

the government concludes that the Plaintiff does not owe any debt to the government,

the Commissioner may honor an assignment of fees to Plaintiff’s counsel.




                                              7
      DONE and ORDERED in Tampa, Florida this 2nd day of July 2021.




Copies to:
Counsel of record




                                    8
